On Motion for Rehearing.
In her motion for rehearing appellee reminds this court of the fact that prior to this claim and suit appellant paid appel-lee’s husband, the deceased employee, $100 in settlement of his prior claim for injuries (Great American Indemnity Company v. Blakey, Tex.Civ.App., 107 S.W.2d 1002), and appellee now urges that this payment by the company was an admission, and appellant is now precluded from denying, that the decedent received accidental injuries in the course of his employment.
It may be true that ordinarily when an insurance carrier pays an injured employee for disabilities in such cases, it amounts to the admission now claimed ■by-appellee. But in this case it appears that the amount was paid by appellant to the employee in consideration of a compromise settlement of the employee’s claim, and not as an admission that the latter was accidentally injured in line of duty. In such case the claimed rule is not deemed applicable.
Appellee’s motion for rehearing is overruled.